      Case 2:20-cv-00024 Document 32 Filed on 12/17/20 in TXSD Page 1 of 3
                                                                             United States District Court
                                                                               Southern District of Texas

                        UNITED STATES DISTRICT COURT                              ENTERED
                                                                              December 17, 2020
                         SOUTHERN DISTRICT OF TEXAS
                                                                               David J. Bradley, Clerk
                           CORPUS CHRISTI DIVISION

FEDERICO JUAREZ,                            §
                                            §
        Petitioner,                         §
VS.                                         § CIVIL ACTION NO. 2:20-CV-24
                                            §
LORIE DAVIS,                                §
                                            §
        Respondent.                         §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Petitioner Federico Juarez challenges his no-contest plea to aggravated sexual

assault of a child through a petition for a writ of habeas corpus under 28 U.S.C. § 2254.

D.E. 1. Respondent filed a motion for summary judgment contending that the statute of

limitation bars Juarez’s claims, he failed to exhaust his state remedies, and his claims

should be denied on the merits. D.E. 22.       United States Magistrate Judge Julie K.

Hampton issued a Memorandum and Recommendation (M&R), recommending that the

Court grant Respondent’s motion, dismiss the petition as untimely, and deny a certificate

of appealability. D.E. 24. Pending before this Court are Juarez’s objections. D.E. 31. For

the following reasons, the Court OVERRULES the objections and ADOPTS the findings

and conclusions of the Magistrate Judge.

                                   BACKGROUND

       Juarez was convicted by a jury of aggravated sexual assault of a child in Texas

state court. D.E. 21-4 p. 1–3. After trial, new counsel filed a motion for new trial (D.E.

21-4 p. 6–7) and a notice of appeal (D.E. 21-4 p. 4). The trial court granted a new trial

(D.E. 21-4 p. 8-9), mooting the appeal (D.E. 21-2 p. 6–7). Juarez then pled no contest to
1/3
      Case 2:20-cv-00024 Document 32 Filed on 12/17/20 in TXSD Page 2 of 3


aggravated sexual assault of a child and was sentenced to 11 years’ imprisonment. D.E.

21-4 p. 10–11, 14–17. The judgment was entered on January 28, 2015. D.E. 21-4 p. 10–

11, 20–21. On January 13, 2020, Juarez filed his §2254 petition, arguing the following:

                 (1) violations of his Fourth, Fifth, Sixth, and Fourteenth
                 Amendment rights because he was forced into accepting his
                 plea and because of the conditions surrounding the first trial;
                 (2) ineffective assistance of counsel in violation of his Fifth
                 and Sixth Amendment rights because counsel failed to assert
                 a double jeopardy defense, failed to file a motion to quash the
                 indictment, and failed to request a directed verdict;
                 (3) the state withheld evidence in violation of Brady v.
                 Maryland, 373 U.S. 83 (1963); and
                 (4) the state failed to fulfill its end of the plea agreement
                 because he was supposed to be exempt from the sex offender
                 registration requirements.

D.E. 1 p. 6-7.

                                        DISCUSSION

       Standard.       The district court conducts a de novo review of any part of the

magistrate judge's disposition that has been properly objected to. 28 U.S.C. §

636(b)(1)(C); FED. R. CIV. P. 72(b)(3); Warren v. Miles, 230 F.3d 688, 694 (5th Cir.

2000). As to any portion for which no objection is filed, a district court reviews for

clearly erroneous factual findings and conclusions of law. United States v. Wilson, 864

F.2d 1219, 1221 (5th Cir. 1989) (per curiam).

       The Magistrate Judge’s Decision. The Magistrate Judge found that the statute of

limitations bars Juarez’s claims because he failed to file his petition within one year of

the judgment becoming final. D.E. 24, p. 6. The Magistrate Judge further found that

Juarez is not entitled to statutory tolling because he did not file a state habeas application,

2/3
      Case 2:20-cv-00024 Document 32 Filed on 12/17/20 in TXSD Page 3 of 3


and he is not entitled to equitable tolling because he failed to demonstrate any

extraordinary circumstances. Juarez did not object to these specific findings in the M&R.

After careful review, the Court finds that the Magistrate Judge’s findings are not clearly

erroneous. This action is barred by limitations.

       Juarez’s Objections.      Juarez’s objections simply restate the arguments he

presented in his petition regarding the merits of his claims—matters the Magistrate Judge

did not reach because of the limitations bar. The Court OVERRULES Juarez’s objections

as moot.

       Certificate of Appealability. Juarez requests a certificate of appealability, but the

Court agrees with the Magistrate Judge that he has not made the requisite showing for the

issuance of such a certificate. The Court therefore DENIES the request for a certificate

of appealability.

                                        CONCLUSION

       Having reviewed the findings of fact, conclusions of law, and recommendations

set forth in the M&R, Juarez’s objections, and all other relevant documents in the record,

the Court OVERRULES Juarez’s objections and ADOPTS as its own the findings and

conclusions of the Magistrate Judge. Accordingly, the Court GRANTS Respondent’s

motion for summary judgment (D.E. 22) and DISMISSES Juarez’s petition. The Court

DENIES Juarez’s request for a certificate of appealability.

       ORDERED this 17th day of December, 2020.

                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE

3/3
